Title: To Thomas Jefferson from Joseph Carrington Cabell, 25 May 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Norfolk.
May 25. 1825.
I arrived at this place yesterday, on my return from Lancaster and have to-day had an interview with Mr Loyall, in the course of which he shewed me the copy which he had received of your circular of the 13th inst relative to the nomination of Judge Dade as Professor of law in the University. Considering it unnecessary to defer writing till my return home some two or three weeks hence, and believing that a prompt communication of my vote will be most acceptable to you, I now beg leave to convey to you the assurance of my sincere & entire approbation of the selection of Judge Dade. Having served with the Judge in the Senate of the State, I have had ample opportunities of forming an opinion of his character, talents & information, and I view them very much in the light in which they are represented in your circular. In the course of a few years, he will be an ornament to the institution. Indeed, I doubt, whether, upon the whole, we should have done better in any of the appointments which we have successively contemplated. I am truly gratified to think that we shall have so faithful an expositor of the admirable text books on government selected by yourself and Mr Madison. I cannot describe the satisfaction which I feel in reflecting on the present prospects of the University. Our corps of Professors is full of youth & talent & energy. What will not such men accomplish with such advantages? Like a fine steam boat on our noble chesapeake, cutting her way at the rate of ten knots pr hour, and leaving on the horizon all other vessels on the waters, the University will advance with rapid strides, and throw into the rear all the other seminaries of this vast continent. How can this state & nation, ever repay you, my dear Sir, for this great & good work! What must be your feelings in contemplating this precious work of your hands! How much more pure is the delight of having performed such deeds, than that which Nepoleon felt at Austerlitz or Marengo!I am happy to inform you that I have received at this place a long letter from my old friend Maclure, written at Paris in the month of March, in which he expresses himself in terms of the highest respect & esteem for you, and desires to be particularly remembered to you. I am happy to find that he is at length coming home to spend the balance of his days on this & the Southern Continent. He will probably be a valuable friend to our mineralogical and geological collections. I shall not fail to enlist him heartily in the interests of the institution.faithfully yoursJos: C: Cabell